Bois, J.,
dissenting: The United States Supreme Court in Mite addressed issues of constitutional law with reference to a factual set*7ting that differs materially from the facts in the present case. Mite involved a formal tender offer, while here we have large-block, open-market purchases of shares of a corporation. It has long been the practice of this court “to presume that a legislative act is constitutional and not to declare it invalid except on ‘unescapable grounds.’ ” Niemiec v. King, 109 N.H. 586, 587, 258 A.2d 356, 358 (1969); Chronicle and Gazette Publishing Co., Inc. v. Attorney General, 94 N.H. 148, 48 A.2d 478 (1946). I see nothing in Mite that makes questionable our earlier reasoning or makes “unescapable” a finding that RSA chapter 421-A is unconstitutional.
Furthermore, Justices Powell and Stevens (whose concurring opinions were necessary to achieve a majority ruling) view with approval the States’ acting in some circumstances to protect local corporations from hostile tender offers. For the States so to act, there must necessarily be some extrastate effect on the trading of shares of the corporation involved if the State statute is to have any efficacy. It seems logical to me to grant a State statute more latitude in its effort to pursue a legitimate State interest with respect to open-market purchases, which remain largely unregulated under federal law, than with respect to formal tender offers, which are the subject of considerable regulation under the terms of the Williams Act. Accordingly, under the analysis that the commerce clause requires, the State interest in protecting local corporations should be given more weight in the context of open-market purchases, thus allowing the court to tolerate a greater degree of impact on interstate commerce. I would, therefore, rule that, in the factual setting of this case, RSA chapter 421-A strikes a proper balance for purposes of the commerce clause of the United States Constitution.